Citation Nr: 0332927	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to June 
1964 with subsequent periods of active duty and inactive duty 
for training between February 1982 and retirement in October 
1995, including one such period from October 1983 to February 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In an April 2000 decision, the Board reopened and denied this 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 Order, the Court vacated the Board's decision 
in accordance with a Joint Motion for Remand, and this issue 
was returned to the Board for further consideration in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
August 2001 and June 2003, the Board remanded the claim to 
the RO for further development.  The case has returned to the 
Board and is ready for final appellate review. 

In September 1997, the veteran had a hearing on this issue at 
the RO, and he withdrew his request for a hearing before the 
Board at that time.


FINDING OF FACT

The appellant's back disability was not diagnosed until many 
years after his discharge from active service and did not 
result from disease or injury incurred during service.  
Degenerative joint disease of the lumbar spine was not 
manifested to a compensable degree within a year of service 
discharge.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may low back arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, in April 2002, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also again informed him of the legal 
elements of a service connection claim in general.  Also, the 
statement of the case (SOC) provided to the veteran in 
November 2002 contained the Department's regulation 
implementing the VCAA.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in April 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter requested a 
response within 60 days and failed to notify the appellant 
that he had one year to submit the requested information 
and/or evidence in compliance with 38 U.S.C.A. § 5103(b).  
However, any such "error" was harmless and did not affect 
the appellant's case in any substantive manner.  That is 
because he did, in fact, have more than one year to respond.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in 1996, long 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, chronologically, 
it was impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claim.  
Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification in April 2002.  The Federal 
Circuit's concern in PVA that a claimant would be unaware of 
the time he had left to submit evidence is inapplicable in 
the specific circumstances of this case.  The November 2002 
SOC informed the veteran that he still had time to submit 
evidence.  In a statement to the RO, dated in September 2003, 
the veteran indicated that he did not have any additional 
medical evidence to submit.  Since this claimant was, as a 
matter of fact, provided at least one year to submit evidence 
after the VCAA notification in April 2002 and the November 
2002 SOC, and it is clear from his statement dated in 
September 2003 that he has nothing further to submit, 
adjudication of his claim can proceed.

With respect to VA's duty to assist the appellant, the RO 
obtained the available VA and private evidence identified by 
the appellant.  A reply, dated in February 2003, submitted by 
the State of Washington Department of Labor and Industries, 
confirms that the veteran filed two claims with the agency; 
however, the records had been destroyed due to their age.  
The Board is not aware of a basis for speculating that 
relevant evidence exists that VA has not obtained.  The 
veteran has indicated that attempts to obtain certain private 
treatment records were unsuccessful because the records were 
destroyed.  The Board notes that one such physician, Dr. P., 
did submit 1977 treatment records for the veteran in response 
to a 1981 VA request, so at least some records from that 
physician are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant has 
been provided several VA examinations, to include an October 
2002 VA spine examination, wherein the examiner reviewed the 
extensive claims files and provided an opinion addressing the 
etiology of the veteran's back disability.  Further 
examination is not needed because sufficient evidence is of 
record to decide this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

The Board has reviewed all the evidence in the appellant's 
two claims files, which includes, but is not limited to: 
service medical records; his contentions, including those 
raised at a personal hearing in September 1997; and extensive 
VA and private treatment and examination reports, dating from 
1971 to 2002.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the claim 
on appeal.
 
Pertinent laws and regulations

Service connection in general

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Presumptive service connection

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.  

Service medical records reflect that the veteran was seen at 
sick bay in September 1962 after he had been thrown out of a 
car and was injured.  At that time, the veteran complained of 
having a stiff neck.  An August 1963 report reflects that the 
veteran reported having low back pain for the previous two 
weeks.  The veteran reported that he had been involved in a 
motor vehicle accident in 1962 and that he had injured his 
right shoulder.  The veteran described having a backache, 
which was a dull pain and was aggravated by certain 
positions.  The veteran related that he had not had any 
previous difficulty.  A physical evaluation of the spine 
revealed no evidence of any tenderness or pain on straight 
leg raising, and no nerve changes were demonstrated.  X-rays 
of the lumbar spine showed no significant abnormalities.  An 
impression of lumbosacral strain was entered.  Disc disease 
was to be ruled out.  

Post-service VA and private treatment reports, dating from 
July 1971 to October 2002, are of record.  A July 1971 
medical report, which appears to have been prepared for 
workmen's compensation purposes, reflects that the veteran 
reported having sustained an injury to his back in July 1971, 
years after service discharge.  He reported that he was 
working on the dashboard of an automobile, and twisted his 
back.  The veteran did not refer to a previous back 
disability.  The first clinical evidence of any back 
pathology was in the mid-1980's.  In this regard, private 
treatment reports, dated in May and November 1980, reflect a 
diagnosis of sprain and strain to the back.  Upon evaluation 
by VA in February 1981, the veteran reported that after a 
motor vehicle accident in a jeep in 1961, he had severe pain 
in his right low back and buttock.  The veteran reported that 
although he had back pain throughout the 1960's and 1970's, 
which occurred two to three times a year and lasted two to 
three weeks a time, he did not receive treatment from a 
physician.  The veteran also related that he had been thrown 
from an automobile in service in 1962 and that he sustained 
injuries to his head and shoulders.  After a physical 
evaluation of the spine, the veteran was diagnosed as having 
a history of an injury to the low back with recurrent 
symptoms of low back strain without significant objective 
abnormality found.  A February 1986 private medical report 
reflects that the veteran reported having injured his neck 
and back in a 1982 motor vehicle accident.  

Medical records from the veteran's period of inactive and 
active duty for training in the Reserves include Reports of 
Medical History, dated in January 1991 and September 1995, 
reflecting that the veteran reported having recurrent back 
pain.  However, he did not relate the back pain to his active 
service.  The veteran's spine was noted to have been 
"normal" upon physical evaluation in 1991 and 1995.  

In a February 1997 statement, submitted by the veteran's 
supervisor during his periods of inactive and active duty for 
training, it was noted that the veteran was employed at 
Kingsley Field from September 1985 until his retirement in 
October 1995.  The supervisor reported that in conversation 
with the veteran, he had indicated that he had back problems 
which were associated with his service in the United States 
Army in the 1950's and 1960's.

At a hearing at the RO in Portland, Oregon in September 1997, 
the veteran testified that he was thrown out of a motor 
vehicle in September 1962, hit his head and shoulders and was 
rendered unconscious.  The veteran reported being treated by 
a chiropractor in October 1985.  

When seen in the VA outpatient clinic in September 1997, the 
veteran complained of having neck and back pain for the 
previous ten years.  An X-ray of the lumbar spine revealed 
degenerative joint disease.  

An October 2002 VA spine examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  A history with respect to the in-service motor 
vehicle accident was recorded and is consistent with that 
previously reported in this decision.  The examiner noted 
that the veteran's service records did not mention pain or 
treatment for the low back.  After a review of the medical 
file and a physical evaluation of the veteran's spine, a 
diagnosis of chronic lumbosacral instability with facet joint 
arthritis in the lower lumbar spine was recorded.  The 
examiner concluded that he was unable to relate the veteran's 
lumbosacral disability to his military service.  In reaching 
the foregoing conclusion, the examiner indicated that the 
veteran's service records did not confirm the history 
provided by the appellant or that given to the VA examiner in 
February 1981.  Overall, the examiner opined that it was less 
than probable that the veteran's current back disability was 
related to his injury in the service.  The examiner noted 
that the veteran had been very straight forward with his 
complaint since first being evaluated by VA in February 1981, 
and that there was very strong evidence that the appellant 
had received treatment by a chiropractor for his low back 
shortly after service discharge.   

In this case, the veteran maintains that his current low back 
disability had its onset after he was thrown from a motor 
vehicle during service in 1962.  While the Board recognizes 
the veteran's contention, it is of the opinion that service 
connection for a low back disability is not warranted.  In 
reaching the foregoing conclusion, there is no persuasive 
evidence that a possible nexus, or relationship, exists 
between the claimed back disability and the appellant's 
military service.  In addition, there is no competent medical 
evidence demonstrating that arthritis of the lumbar spine was 
manifested to compensable degree within a year of service 
discharge.  

While service medical reports reflect that the veteran was 
thrown from a motor vehicle in 1962, he did not complain of 
low back pain at that time.  When seen in August 1963, the 
veteran indicated that he had had low back pain for the 
previous two weeks.  Although he referenced the 1962 motor 
vehicle accident at that time, he only reported that he had 
injured his right shoulder.  The remainder of the veteran's 
active service medical records are negative for subjective 
complaints and clinical findings relating to his back.  In 
addition, post-service medical records from the veteran's 
periods of active and inactive duty for training do not 
contain any reference to the 1962 motor vehicle accident or a 
back disability as a result thereof. 

Indeed, the first post-service medical evidence of a back 
disability is in the mid-1980's, decades after service 
discharge.  Furthermore, a July 1971 medical report, which 
appears to have been prepared for workmen's compensation 
purposes, reflects that the veteran reported having sustained 
an injury to his back while working on his car in July 1971, 
years after service discharge.  At that time, the veteran did 
not refer to a previous back disability, to include the in-
service motor vehicle accident in 1962.  At that time, he 
expressly denied any significant prior history of back-
related difficulties.  That statement, made long before he 
filed a claim for compensation, and made in conjunction with 
seeking medical treatment, is extremely persuasive.  Finally, 
in October 2002, a VA examiner concluded, after an extensive 
review of the claims files, that he was unable to relate the 
veteran's lumbosacral disability to the veteran's service, 
and that it was less than probable that it was related to his 
injury during service.  In reaching his conclusion, the 
examiner noted that the veteran's service records did not 
confirm the veteran's history or the history that he gave to 
the VA examiner in February 1981.   

The veteran's own implied assertions that his current back 
disability is a result of the in-service motor vehicle 
accident are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters. Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board notes that at no time has the veteran contended 
that his current back disability is the result of any injury 
incurred while on inactive duty between 1982 and 1995 or any 
disease or injury incurred while on any periods of active 
duty for training during that time period.  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed back disability was not caused by the in-
service motor vehicle accident.  There is no benefit of the 
doubt that could be resolved in the appellant's favor.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  It is a substantial doubt and one within the range 
of probability as distinguished from pure speculation or 
remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
appellant's current back condition.




ORDER

Service connection for back disability is denied. 



_________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



